Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered August 29, 2005, which, to the extent appealed from, sua sponte, granted defendants a trial preference, unanimously affirmed, without costs.
*305The court properly exercised its discretion in granting defendants a trial preference in the interests of justice (CPLR 3403 [a] [3]; Wolf v Wolf, 232 AD2d 330 [1996]). It is apparent from the record that the court assessed the circumstances of defendants’ finances presented in their motion papers and properly determined that the earliest possible resolution of these issues would best serve all parties. Concur—Tom, J.P., Mazzarelli, Sullivan, Sweeny and Malone, JJ.